91 F.3d 154
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Marco Antonio RAMIREZ, Petitioner-Appellant,v.Peggy L. KERNAN, Warden, Respondent-Appellee.
No. 95-16967.
United States Court of Appeals, Ninth Circuit.
Submitted July 9, 1996.*Decided July 15, 1996.

Before:  HUG, Chief Judge, SCHROEDER and POOLE, Circuit Judges.


1
MEMORANDUM**


2
Marco Antonio Ramirez, a California state prisoner, appeals pro se the district court's denial of his 28 U.S.C. § 2254 petition.  Ramirez contends that the district court erred by denying his petition because:  (1) the California trial court's failure to instruct the jury sua sponte on involuntary intoxication and unconsciousness constituted harmful error, and (2) trial counsel's failure to request an involuntary intoxication and unconsciousness instruction denied Ramirez the effective assistance of counsel.  We have jurisdiction pursuant to 28 U.S.C. § 2253, and review de novo, Sanders v. Ratelle, 21 F.3d 1446, 1451 (9th Cir.1994).  We affirm for the reasons set forth in the district court's order, which fully and fairly addressed Ramirez's claims.


3
Because we affirm the denial of relief under the former version of 28 U.S.C. § 2254, we do not consider whether the Antiterrorism and Effective Death Penalty Act of 1996 applies to this appeal.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Accordingly, Ramirez's request for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3